Citation Nr: 0313335	
Decision Date: 06/19/03    Archive Date: 06/24/03	

DOCKET NO.  97-10 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his sister


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This case was previously before the Board in April 1998, at 
which time it was remanded for additional development.  At 
that same time, the Board denied entitlement to an evaluation 
in excess of 40 percent for enucleation of the veteran's 
right eye.  Accordingly, the sole issues remaining for 
appellate review are those noted on the title page of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for adjudication of this 
claim has been obtained.

2.  The veteran's service-connected PTSD is not currently 
productive of more than definite social and industrial 
impairment, or more than an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).

3.  The veteran's service-connected disabilities, consisting 
of PTSD and enucleation of the right eye, when taken in 
conjunction with his education and occupational experience, 
are insufficient to preclude his participation in all forms 
of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 
and Part 4, Code 9411 (2002).

2.  The veteran's service-connected disabilities do not 
render him individually unemployable.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

It is clear that the VA has met its duty to notify and assist 
the veteran in the development of all facts pertinent to his 
claims.  To that end, in a Supplemental Statement of the Case 
and accompanying correspondence dated in September 2001, and 
in a subsequent Supplemental Statement of the Case in October 
2002 (referenced therein), the veteran was informed of the 
VA's obligations under the new Act, and given the opportunity 
to provide information necessary to obtain any evidence which 
had not already been obtained.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence should be secured by him, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to notify or assist the veteran exists in this case.

Factual Background

Pertinent evidence of record is to the effect that the 
veteran has completed one year of college, and had 
occupational experience as a maintenance worker, custodian, 
and stock clerk.  Apparently, he last worked in 1999.  His 
service-connected disabilities consist of PTSD, evaluated as 
30 percent disabling; and enucleation of the right eye, 
evaluated as 40 percent disabling.  Nonservice-connected 
disabilities include paranoid schizophrenia, benign prostatic 
hypertrophy, asthma, and hypertension.  The combined 
evaluation currently in effect for the veteran's 
service-connected disabilities is 60 percent.

Correspondence dated in July 1994, from a VA psychiatrist, 
was received in September 1995.  It was indicated that the 
veteran suffered from schizophrenia with chronic 
hallucinations and thought disorder, and that, due to his 
mental status, he was not employable.  

At the time of a VA ophthalmologic examination in September 
1995, there was noted the presence of enucleation of the 
veteran's right eye secondary to a combat wound.  

On VA psychiatric examination in September 1995, the veteran 
gave a long history of persistent and severe mental illness.  
He actually appeared to have two coexisting mental disorders, 
specifically, PTSD and schizophrenia.  According to the 
examiner, over the years, the veteran's functional impairment 
had been severe.  Also noted was that he was unemployable, 
and had always been so.  On mental status examination, he was 
oriented, with a cooperative attitude.  His affect was angry, 
and his mood euthymic.  Speech and thought processes were 
circumstantial and halting.  He revealed ideas of reference.  
He stated that he heard voices which spoke to him, and 
instructed him to steal.  At the time of evaluation, the 
veteran exhibited grandiose delusions.  Concentration and 
memory were described as impaired, and impulse control was in 
question.  He experienced problems with anger.  He denied 
suicidal and homicidal ideation, though there was a past 
history of both.  The pertinent diagnoses were paranoid 
schizophrenia; PTSD; polysubstance dependence, in remission; 
and dissociative disorder.  

On VA general medical examination in October 1995, the 
veteran stated that he had formerly worked as a custodian.  
Reportedly, he had been unemployed for the past six years.  

During the course of an RO hearing in July 1996, the veteran 
and his sister offered testimony regarding the current 
severity of his service-connected PTSD, and its effect on his 
employability.  

Received in March 1997 were various VA records showing 
treatment for psychiatric problems during the period from 
March 1992 to February 1997.

On VA ophthalmologic examination in March 1998, the veteran 
gave a history of asthma and schizophrenia.  He reported 
that, in 1968, his right eye was enucleated secondary to an 
injury.  On physical examination, the right eye was 
prosthetic.  The pertinent diagnoses were prosthetic right 
eye subsequent to an injury; and emmetropia of the left eye.  

During a March 1998 VA psychiatric, the veteran complained of 
continuing depression, as well as a fear of others, and a 
tendency toward isolation.  Also noted was daily 
re-experiencing of certain phenomena of the veteran's tour in 
Vietnam.  He experienced daily nightmares, and often awakened 
in a sweat.  He further stated that he startled easily, and 
experienced a decreased ability to focus and concentrate.  On 
mental status examination, his speech was loud, and his mood 
low and irritable.  Affect was blunted, and his thought 
processes concrete and rambling.  Noted at the time of 
evaluation was that the veteran's thought content was 
significant for reports of flashback phenomena and 
preoccupation with his tour in Vietnam.  He was alert and 
well oriented.  His insight, judgment, and impulse control 
were described as limited.  The pertinent diagnoses were 
chronic severe PTSD; chronic paranoid schizophrenia; and 
polysubstance dependence by history, in remission for six 
years.  The Global Assessment of Functioning (GAF) score was 
35/35.  

On VA psychiatric examination in April 1999, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  The veteran stated that he was currently employed 
part time, about 20 hours a week, as a maintenance and stock 
clerk.  He had held this job for the past year.  He was able 
to perform his duties in a satisfactory manner.  He denied 
difficulties with coworkers or supervisors, though he had no 
inclination toward social involvement. 

Regarding his PTSD, the veteran stated that, when he returned 
from Vietnam, he began to experience PTSD symptoms.  These 
had persisted to the present, and currently included 
recurrent nightmares of combat, intrusive memories, and 
flashbacks of the battle in which he was wounded.  He 
suffered from interrupted sleep and night sweats.  Also noted 
were difficulties with concentration and startle response 
with any sudden loud sound.  He avoided being in crowds and 
public places where he felt vulnerable to attack.  For many 
years, he had experienced symptoms of psychosis which had 
been diagnosed as schizophrenia.  Currently, he harbored 
delusions of persecution and interference, as well as 
preoccupation with thoughts that he was a homosexual.  He 
experienced auditory hallucinations which demeaned and 
humiliated him.  Also noted was a history of bizarre and 
disorganized behavior.  While his medication had resulted in 
some relief of his psychiatric symptoms, he continued to 
experience auditory hallucinations and ideas of reference.  
His current medication regimen had enabled him to hold a 
part-time job, and perform "reasonably well."  However, he 
remained socially isolated.  

On mental status examination, the veteran was alert and well 
oriented, with a conventional appearance.  His speech was 
normal, as was communication.  Affect was described as 
appropriate, and his mood neutral.  At the time of 
evaluation, certain paranoid persecutory ideation was 
expressed.  There were ideas of reference, and the veteran 
referred to auditory hallucinations.  Memory, both short and 
long term, was described as intact, as was concentration.  
His insight was described as poor, though his judgment was 
adequate for VA rating purposes.  The pertinent diagnoses 
were PTSD, with a GAF score of 65; and undifferentiated 
schizophrenia, with a GAF score of 50.  

Noted at the time of examination was that the veteran had 
been able to work part time in building maintenance and as a 
stock clerk while in nonstressful circumstances, and under 
his current medication regimen.  All reported symptoms were 
attributable both to PTSD and psychosis, and resulted in 
significant impairment.  According to the examiner, the 
veteran's most debilitating symptoms were his auditory 
hallucinations, persecutory delusions, and referential ideas.

A private record of hospitalization covering the months of 
July and August 1999 is significant for a diagnosis of 
schizo-affective disorder (depressive type).  

During the period from October 1999 to January 2000, the 
veteran participated in a CORE Residential Program at the 
local VA medical center.  At the time of admission, it was 
noted that he had been drinking one pint of alcohol daily for 
the past 2 to 3 months.  Also noted were problems with 
auditory hallucinations, and some suicidal ideation.  
Consequently, it was felt that he required hospitalization in 
a rehabilitation program for both his mental illness and 
substance abuse. 

The veteran gave a history of auditory hallucinations, as 
well as paranoid ideation and suicide attempts.  Medical 
history included asthma, in addition to hypertension treated 
with medication.  On mental status examination, he made 
minimal eye contact, but displayed no unusual behavior.  He 
was cooperative, and his thoughts were goal-oriented, though 
somewhat vague.  He complained of auditory hallucinations, 
but denied any paranoid ideation or ideas of reference.  
Similarly denied were any current auditory hallucinations.  
Mood was described as easy, and his affect restricted and 
appropriate.  He denied any suicidal or homicidal ideation or 
intent, and was well-oriented.  Immediate and short-term 
memory were "three for three," though the veteran made no 
immediate effort for calculations.  Thinking was described as 
concrete.  At the time of evaluation, the veteran's insight 
was limited, and his judgment fair.  The pertinent diagnoses 
were undifferentiated schizophrenia; and rule out PTSD.  The 
GAF score was 40. 

During the veteran's period of hospitalization, he was able 
to participate in numerous recreational activities, went 
off-station for trips and events, and was always appropriate 
in his behavior.  He denied any feelings of paranoid ideation 
or auditory hallucinations, and experienced no suicidal or 
homicidal ideation.  At the time of discharge, he was alert, 
oriented, and cooperative.  When questioned, he stated that 
he was not having any difficulties with his medication, and 
that the voices which had previously bothered him had 
lessened since admission.  On discharge, the veteran was 
considered competent, but not employable.  

On VA psychiatric examination in April 2000, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  According to the veteran, he was last hospitalized 
for treatment of PTSD in October 1999.  Currently, he was 
engaged in an intensive therapy program with the VA, which he 
attended four days per week.  He performed his activities in 
a satisfactory manner, and experienced no difficulty with 
either co-workers or supervisors.  However, he continued to 
avoid forming social involvements.  

When questioned, the veteran stated that he continued to 
experience PTSD symptoms, including impaired sleep, recurrent 
combat nightmares, and intrusive memories.  His sleep was 
occasionally interrupted by vivid dreams of combat.  He 
stated that he startled severely with unexpected loud sounds, 
and that he was unable to tolerate crowded or noisy 
conditions.  Since the mid-1970's, he had experienced 
symptoms of hallucinations, with voices which confused and 
humiliated him.  

On mental status examination, the veteran was alert and well 
oriented.  He displayed no unusual mannerisms or behavior, 
though he was somewhat apprehensive, and his palms were 
moist.  He communicated adequately.  Affect was appropriate 
to thought content, and his mood was neutral.  Paranoid 
persecutory ideation was expressed, and there were certain 
ideas of reference.  According to the veteran, his thoughts 
were being read, and his mind penetrated.  He referred to 
auditory hallucinations, with voices which humiliated and 
demeaned him.  Memory and concentration were described as 
intact.  He displayed no cognitive deficit, and he denied 
both suicidal and homicidal ideation.  Insight was poor, 
though judgment was generally adequate for routine activity.  
However, when stressed, he had a tendency to become agitated 
and aggressive.  The pertinent diagnoses were PTSD, with a 
GAF score of 60; and paranoid schizophrenia, with a GAF score 
of 40.  In the opinion of the examiner, the veteran's 
symptoms of schizophrenia represented a greater disability 
with regard to his inability to maintain employment. 

VA inpatient and outpatient treatment records covering the 
period from May to October 2000 show treatment during that 
time for various psychiatric problems. 

A VA record of hospitalization covering the period from early 
to late January 2001 is significant for a principal diagnosis 
of substance-induced exacerbation of paranoid schizophrenia.  

During a period of VA hospitalization from late January to 
early March 2001, it was noted that the veteran had been 
referred for comorbid treatment of chronic paranoid 
schizophrenia and alcohol dependence.  He had previously been 
admitted to a VA medical facility, where he presented with 
suicidal and homicidal ideas.  When questioned, the veteran 
described nightmares, flashbacks, exaggerated startle 
response, and intrusive thoughts, as well as hypervigilance.  
Reportedly, he had never received treatment for PTSD in the 
past.  

During the veteran's hospitalization, he was oriented to the 
MICA program, where he attended groups on relapse prevention, 
rehospitalization prevention, medication, and the 
constructive use of leisure time.  However, he appeared to be 
incapable of fully participating in these programs due to his 
chronic hallucinations and difficulties interacting with 
others secondary to schizophrenia.  The pertinent diagnoses 
noted were chronic paranoid schizophrenia; and PTSD.  The GAF 
score was 35/40.  

VA outpatient treatment records covering the period from 
March to September 2001 show treatment during that time for 
psychiatric problems.

On VA psychiatric examination in May 2002, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  Currently, the veteran carried diagnoses of 
paranoid schizophrenia and PTSD.  He gave a history of 
suicidal behavior, and multiple psychiatric hospitalizations.  
Further noted was a history of persistent auditory 
hallucinations, with voices telling the veteran "derogatory 
things."  He complained of nightmares and flashbacks, in 
addition to hypervigilance.  He startled easily, and tended 
to be isolative, as well as quite paranoid.  He was unable to 
take the bus because "people talked about him."  

On mental status examination, the veteran's mood was neutral, 
and his affect blunted.  His speech was normal, and there was 
no evidence of any perceptual problem.  His thought processes 
were normal, though his thought content was remarkable for 
paranoia.  There was no evidence of any suicidal or homicidal 
ideation, and he was well oriented.  Memory was one out of 
three, with the veteran unable to perform serial 7's.  
Insight and judgment, as well as impulse control, were 
described as fair.  

The pertinent diagnoses were PTSD; and paranoid 
schizophrenia.  The GAF score was 35, characterized by severe 
symptomatology, isolation, and inability to work.  Noted at 
the time of examination was that the veteran was unable to 
work mainly due to his psychiatric symptoms, with the primary 
reason being his paranoia and difficulty in traveling.  The 
symptoms of PTSD were nightmares and flashbacks, as well as 
hypervigilance, and an easy startle response.  His symptoms 
of paranoid schizophrenia were paranoia, auditory 
hallucinations, and the feeling that people were reading his 
mind.  In the opinion of the examiner, the primary symptom 
which was preventing the veteran from employment was his 
paranoia.  

At the time of a VA ophthalmologic examination in June 2002, 
the veteran gave a history of schizophrenia, PTSD, and 
asthma.  The pertinent diagnosis noted was status post trauma 
to the right eye, status post enucleation.  

Analysis

The veteran seeks an increased evaluation for 
service-connected PTSD.  In that regard, disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2002).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 U.S.C.A. §§ 4.1, 4.2, (2002).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Effective November 7, 1996, the schedular criteria for the 
evaluation of service-connected mental disorders underwent 
revision.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply, unless Congress, or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As there is no 
indication that the Secretary has precluded that application 
of either the "old" or "amended" version of the pertinent 
regulations, due process considerations dictate that the 
veteran's claim for an increased evaluation for 
service-connected PTSD be evaluated under the pertinent 
regulations effective both before and after the November 7, 
1996, changes to the rating schedule.  Bernard v. Brown, 
4 Vet. App. 384 (1995).  

In that regard, a large part of the veteran's psychiatric 
symptomatology is attributable not to service-connected PTSD, 
but to nonservice-connected schizophrenia.  As of the time of 
a VA psychiatric examination in April 2000, the veteran was 
alerted and well oriented, with a conventional appearance, 
and no unusual mannerisms or behavior.  While apprehensive, 
he communicated adequately.  His affect was described as 
appropriate to thought content, and his mood was neutral.  
Memory and concentration were described as intact, and there 
was no evidence of any cognitive deficit.  While his insight 
was poor, the veteran's judgment was considered generally 
adequate for routine activity.  The Global Assessment of 
Functioning score attributable to the veteran's PTSD was 60, 
while that associated with (nonservice-connected) 
schizophrenia was 40.  

On subsequent VA psychiatric examination in May 2002, the 
veteran complained of nightmares and flashbacks, as well as 
hypervigilance, and an easy startle response.  His affect was 
somewhat blunted, his mood was neutral, and his speech 
normal, with no evidence of any perceptual problems.  Thought 
processes were similarly described as normal.  While at the 
time of examination, insight, judgment, and impulse control 
were only fair, the veteran was well oriented.  

The Board observes that, pursuant to those laws and 
regulations in effect prior to November 7, 1996, a 30 percent 
evaluation for service-connected PTSD is warranted where 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and when psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation, under those same laws and regulations, requires 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired, 
and that reliability, flexibility, and efficiency be so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. Part 4, 
Code 9411 (effective from February 3, 1988 to November 6, 
1996).  

Under the current schedular criteria in effect for the 
evaluation of service-connected psychiatric disorders, a 
30 percent evaluation is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions or recent events).  A 
50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Code 9411 (effective 
November 7, 1996).  

Based on the aforementioned, it is clear that the veteran 
experiences some degree of social and occupational 
(industrial) impairment as a result of his service-connected 
PTSD.  However, it is similarly clear that the 
service-connected PTSD is not more than 30 percent disabling.  
To the extent that he exhibits symptomatology of a more 
severe nature, that symptomatology is clearly attributable 
not to service-connected PTSD, but to nonservice-connected 
schizophrenia.  Accordingly, an evaluation in excess of 
30 percent for PTSD is not warranted. 

Turning to the issue of a total disability rating based upon 
individual unemployability, the Board notes that total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total when it is found that a 
service-connected disability or disabilities are sufficient 
to produce unemployability without regard to advancing age. 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002).  

In the present case, a review of the record discloses that 
the veteran has completed one year of college.  Reportedly, 
he has had occupational experience as a maintenance worker, a 
custodian, and a stock clerk, and last worked in 1999.  The 
service-connected disabilities consist of PTSD, and 
enucleation of the right eye.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16 (2002).

Clearly, in the case at hand, the veteran does not meet the 
schedular requirements for the award of a total disability 
rating based upon individual unemployability.  Nonetheless, 
he may be awarded that benefit where it is demonstrated that 
his service-connected disabilities, when taken in conjunction 
with his education and occupational experience, are 
sufficient to preclude his participation in all forms of 
substantially gainful employment.  

In that regard, it is apparent that, in addition to the 
veteran's service-connected PTSD and enucleation of the right 
eye, he suffers from (nonservice-connected) asthma, 
hypertension, benign prostatic hypertrophy, and, most 
significantly, paranoid schizophrenia.  On numerous occasions 
during the course of the current appeal, his unemployability 
has been attributed not to service-connected PTSD, but to 
nonservice-connected paranoid schizophrenia.  Indeed, as of 
the time of a recent VA psychiatric examination in May 2002, 
the "primary symptom" felt to be responsible for the 
veteran's inability to obtain and retain employment was his 
paranoia.  

The veteran argues that he has in the past been and remains 
unemployable due primarily to service-connected PTSD.  
However, the clear weight of the evidence is to the effect 
that the veteran's past and current unemployability is 
directly attributable to nonservice-connected schizophrenia, 
and not to PTSD.  Under such circumstances, a total 
disability rating based upon individual unemployability must 
be denied.  


ORDER

An evaluation in excess of 30 percent for PTSD is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.  



                       
____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

